Exhibit 10.02

RITTMAN TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) made as of the 21st day of
April, 2006 by and among Caraustar Industries, Inc., a North Carolina
corporation (“Caraustar”) and Caraustar Mill Group, Inc., an Ohio corporation
(“CMG” or “Seller” and, hereinafter together with Caraustar, sometimes the
“Caraustar Parties”), and Cascades Boxboard Group - Connecticut LLC, a Delaware
limited liability company (the “Buyer”).

W I T N E S S E T H

WHEREAS, on the date hereof the Buyer and the Caraustar Parties (collectively,
the “Parties” have entered into a certain option agreement (the “Option
Agreement”) granting the Buyer an option to purchase certain assets at the
Rittman Mill from the Caraustar Parties, all as more fully described in, and
pursuant to a certain asset purchase agreement (the “Purchase Agreement”) in
form as annexed to the Option Agreement as Exhibit A. (Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed thereto in the
Purchase Agreement); and

WHEREAS the Parties acknowledge that the transfer of the Rittman Assets cannot
be completed by the Parties on the Closing Date; and

WHEREAS CMG intends to operate the Rittman Mill for a period of between ninety
(90) and one hundred twenty (120) days immediately following the date hereof
(the “Wind-Up Period”) for the purpose of fulfilling customer orders of Products
outstanding as of the date hereof (the “Existing Orders”) and to build
sufficient inventory of the grease proof boxboard known as “Statone” in the
quantity necessary to meet the Caraustar Parties’ ordinary sales requirements
through December 31, 2006, and shut down its boxboard operations at the Rittman
Mill in accordance with the provisions hereof; and

WHEREAS at anytime prior to one hundred twenty (120) days from the date hereof
the Caraustar Parties may notify the Buyer in writing that the Caraustar Parties
desire that the Wind-Up Period shall terminate (a “Wind-Up Termination Notice”),
in which event the Wind-Up Period shall terminate five (5) days subsequent to
the giving of such Wind-Up Termination Notice.

WHEREAS for up to the first sixty (60) days of such Wind-Up Period CMG intends
and shall be permitted to take new customer orders of Products in the ordinary
course of business (the “New Orders”); and

WHEREAS it is agreed that the Parties shall be accorded a period of four
(4) months immediately following the Wind-Up Period to complete the dismantling
and removal of the Rittman Assets (the “Dismantling and Removal Period”, and,
together with the Wind-Up Period, the “Transition Period”).



--------------------------------------------------------------------------------

NOW THEREFORE in consideration of the mutual premises and agreements herein
contained and in consideration of other good and valuable consideration paid by
each of the Parties to the others, the receipt and sufficiency of which is
hereby acknowledged by each of them, the Parties agree as follows:

ARTICLE I

TRANSITIONING OF RITTMAN CUSTOMERS

With respect to the Rittman Customers the Parties agree as follows:

(a) Up until June 20, 2006, CMG will operate the Rittman Mill in the ordinary
course to obtain and fulfill the New Orders and for the entire Wind-Up Period
CMG will operate the Rittman Mill to fulfill the Existing Orders and New Orders
and to build sufficient inventory of the grease proof boxboard known as
“Statone” in the quantity necessary to meet the Caraustar Parties’ ordinary
sales requirements through December 31, 2006;

(b) Within the Wind-Up Period, CMG will give, or will have already given, notice
of closure of its boxboard operations at the Rittman Mill to all of the
employees of the Business employed at the Rittman Mill as of the Closing and
will comply with all applicable termination obligations and legal and regulatory
requirements with respect thereto;

(c) With reference to the New Orders and the Existing Orders to be filled during
the Wind-Up Period, unless otherwise indicated by the Buyer and/or customer, as
listed on the Rittman Customer Lists, CMG will produce the said orders at its
facilities and assume the costs and be entitled to the benefits resulting
therefrom;

(d) During the Transition Period, the Buyer will be entitled to the benefits
(revenues) resulting from orders that it manufactures;

(e) During the Wind-Up Period, CMG and Caraustar shall use reasonable efforts to
provide introductions to each customer on the Rittman Customer Lists; provided,
however, that nothing in this Agreement shall be deemed to create an obligation,
or provide a guarantee by CMG or Caraustar, that such customers will agree to be
customers of Buyer;

(f) During the Transition Period, CMG shall continue in full force and effect
all existing policies of insurance presently maintained by the Caraustar Parties
in respect of the Rittman Assets and shall notify the Buyer immediately of the
cancellation or notice of impending cancellation in respect of same;

(g) During the Transition Period, CMG shall not do or omit to do any act or
permit any act or omission to act, which will cause a breach of any contract,
commitment or obligation which is material to the Rittman Assets, or which will
cause any material breach of any representation, warranty, covenant or agreement
made by CMG herein and/or in the Purchase Agreement upon its execution;

 

- 2 -



--------------------------------------------------------------------------------

(h) CMG, during the Wind-Up Period, shall operate the Rittman Equipment with the
same diligence as a reasonable and prudent owner would, shall provide utilities
required in connection with the use thereof at CMG’s cost, and, during the
Transition Period, shall notify the Buyer immediately of any damage, destruction
or malfunction relating to the Rittman Equipment;

(i) CMG agrees to take all such actions as are within its power to control and
to use reasonable efforts to cause other actions to be taken which are or are
not within its power to control so as to ensure compliance with any conditions
set forth herein and/or in the Purchase Agreement upon its execution which are
for the benefit of the Buyer (without any obligation to expend funds);

(j) During the Transition Period, CMG shall not do or omit to do any act or
permit any act or omission to act, which will have a material adverse effect on
the Rittman Assets (without any obligation to expend funds); and

(k) During the Wind-Up Period, the Buyer may place orders at prevailing market
rates for Product from the Rittman Mill in order to transition customers of the
Rittman Mill to Buyer, with respect to orders received by Buyer after the date
of the signing of the Purchase Agreement, at volumes to be determined upon
consultation between the Buyer and Seller, with such Product to be paid for by
Buyer. Such orders will compete with and be a part of the New Orders and will
not be given priority over any Product built for the Caraustar Parties’ ordinary
sales requirements through December 31, 2006.

ARTICLE II

TRANSFER OF RITTMAN EQUIPMENT

During the Dismantling and Removal Period, CMG shall take all necessary steps
(without any obligation to expend funds) as required in order to permit the
Buyer to remove the Rittman Equipment at the Buyer’s expense.

Following the Closing, the Buyer shall be entitled to prominently mark and plate
the Rittman Equipment as property of the Buyer. During the Transition Period,
upon reasonable notice and during normal business hours, CMG shall allow access
to the Buyer to the Rittman Equipment, from time to time, to verify the
condition of any such Rittman Equipment.

CMG shall ensure that electricity, heating and other required utilities, during
the Dismantling and Removal Period and anything else reasonably necessary to
render the Rittman Equipment functional and/or to protect the Rittman Equipment
as required by the Buyer shall be available or provided to the Buyer at the
Buyer’s expense. Except as provided in the immediately succeeding sentences, CMG
acknowledges and agrees that the Buyer is under no obligation to make any
repairs to the Rittman Mill which may be necessary following the removal of the
Rittman Equipment or to fill in any pits or to return the Rittman Mill to base
building standard. Notwithstanding the foregoing, the Buyer shall be liable for
any property damage to the Rittman Mill caused by the Buyer as a result of its
physical removal of any of the Rittman Equipment to the extent caused by the
Buyer’s negligence or the negligence of any

 

- 3 -



--------------------------------------------------------------------------------

agent or contractor of the Buyer. To the extent Buyer determines that certain
property damage described in the immediately preceding sentence is necessary to
remove the Rittman Equipment, Buyer shall proceed to remove such Rittman
Equipment only after consultation with CMG.

ARTICLE III

ACCESS

CMG shall permit the Buyer and its employees and advisors between the date
hereof and the end of the Transition Period to have access to the Rittman
Equipment, provided that the Buyer or its employees or advisors are accompanied
by an authorized representative of CMG, during normal business hours, upon
reasonable request, and to:

(a) have access to all documents, contracts and agreements, books, records and
other documents in its possession or under its control relating to the Rittman
Equipment;

(b) have access, upon the prior approval of CMG, to the personnel employed by
CMG and to have access to and to inspect the Rittman Equipment, it being agreed
that the exercise of any rights of access or inspection by or on behalf of the
Buyer under this clause shall not affect or mitigate the covenants,
representations and warranties of CMG hereunder and under the Purchase Agreement
upon its execution which shall continue in full force and effect as provided
hereunder and under the Purchase Agreement; and,

(c) have access to all things reasonable and necessary in order to transfer the
Rittman Assets to the Buyer.

ARTICLE IV

LIMITATION OF LIABILITY

Buyer’s sole and exclusive remedy for any defect or error in the services
provided under this Agreement shall be the re-performance or substitution of
such services. The Caraustar Parties shall not be liable to the Buyer or any
other party under any legal theory for direct, incidental, consequential,
punitive, special or exemplary damages or damages for lost or expected profits
or diminution of value, arising out of or relating to this Agreement.

ARTICLE V

GENERAL PROVISIONS

(a) The provisions of Article XII of the Purchase Agreement are hereby
incorporated by reference in this Agreement in all respects as though fully set
forth herein. In the event of a conflict between any provision contained herein
and a provision of the Purchase Agreement, the provision of the Purchase
Agreement shall supersede and replace such conflicting provision of this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(b) This Agreement shall terminate in its entirety if the Exercise Notice (as
defined in the Option Agreement) is not received by the Caraustar Parties by the
earlier of 15 days after the Wind-Up Termination Notice and 120 days after the
date hereof.

*            *            *

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
date first above written.

 

CARAUSTAR INDUSTRIES, INC. By:  

/s/ Ronald J. Domanico

Name:   Ronald J. Domanico Title:   EVP and Chief Financial Officer CARAUSTAR
MILL GROUP, INC. By:  

/s/ Ronald J. Domanico

Title:   Name:   Ronald J. Domanico

CASCADES BOXBOARD GROUP -

    CONNECTICUT LLC

By:  

/s/ Eric LaFlamme

Name:   Eric LaFlamme Title:   President and CEO